Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Applicant agreed that the examiner’s amendment, authorized by Ankur Garg#62,463 on 2/26/21

AMENDMENTS TO THE CLAIMS 
1. (Currently Amended) A method for wireless communications by a wireless node comprising:
determining, at the wireless node, an operation mode of a second wireless node, the operation mode being one of a plurality of operation modes comprising one or more of an initial acquisition in standalone mode, an initial acquisition in non-standalone mode, an idle mode, or a connected mode;
determining, at the wireless node, a transmission configuration of a plurality of transmission configurations of at least one of one or more synchronization channels or one or more synchronization signals based on the determined operation mode, the transmission configuration including a configuration of time and frequency resources used for the 
transmitting, from the wireless node to the second wireless node, the one or more synchronization channels or the one or more synchronization signals based on the determined transmission configuration;
wherein a third wireless node in communication with the wireless node at a same time as the second wireless node is in a second operation mode different than the operation mode of the second wireless node.

14.    (Currently Amended) A method for wireless communications by a wireless node comprising:
determining a transmission configuration of a plurality of transmission configurations, used by a base station (BS), to transmit at least one of one or more synchronization channels or one or more synchronization signals based on which operation mode of a plurality of operation modes the wireless node is operating in, the plurality of operation modes comprising one or more of an initial acquisition in standalone mode, an initial acquisition in non-standalone mode, an idle mode, or a connected mode, the transmission configuration including a configuration of time and frequency resources used for the transmission of the one or more synchronization channels or the one or more synchronization signals, wherein different transmission configurations of the plurality of transmission configurations are determined for 
configuring the wireless node to communicate based on the transmission configuration;
wherein a third wireless node in communication with the wireless node at a same time as the second wireless node is in a second operation mode different than the operation mode of the second wireless node.

30.    (Currently Amended) A method for wireless communications by a wireless node comprising:
determining, at the wireless node, a transmission configuration of a plurality of transmission configurations, used by a base station (BS), to transmit at least one of one or more synchronization channels or one or more synchronization signals based on an operation mode of a plurality of operation modes of a user equipment (UE) or another BS, the plurality of operation modes comprising one or more of an initial acquisition in standalone mode, an initial acquisition in non-standalone mode, an idle mode, or a connected mode, the transmission configuration including a configuration of time and frequency resources used for the transmission of the one or more synchronization channels or the one or more synchronization signals, wherein different transmission configurations of the plurality of transmission configurations are determined for different operations modes of the plurality of operation modes, and wherein the different transmission configurations correspond to different time and frequency resources for communicating with the UE or the other BS: and
;
wherein a third wireless node in communication with the wireless node at a same time as the second wireless node is in a second operation mode different than the operation mode of the second wireless node.

Claim 32-33 (Cancelled)

Claims 1-3, 5-17, 19-31 are allowed.  

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is (571) 270-1929.  The examiner can normally be reached on M-F from 9 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Rutkowski, can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SULAIMAN NOORISTANY/Primary Examiner, Art Unit 2415